UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                                No. 97-6273



JOHN J. BUCKSHAW, d/b/a J. J. Buckshaw &
Associates,

                                                Plaintiff - Appellant,

          versus

ATTORNEY GENERAL     OF   THE    COMMONWEALTH   OF
VIRGINIA,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-14-A)

Submitted:   May 15, 1997                       Decided:   May 29, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John J. Buckshaw, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A. § 1915A

(West Supp. 1997). We have reviewed the record and the district

court's opinion and find that this appeal is frivolous. According-

ly, we dismiss the appeal on the reasoning of the district court.
Buckshaw v. Attorney General of Virginia, No. CA-97-14-A (E.D. Va.
Jan. 8, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2